Citation Nr: 1047196	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the 
Veteran's service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that granted entitlement to service connection 
for bilateral hearing loss and assigned a noncompensable rating 
effective from March 24, 2006, the day the Veteran first filed 
his claim.  The Veteran submitted a Notice of Disagreement (NOD) 
in September 2006 as to the rating assigned.  The RO issued a 
Statement of the Case (SOC) in April 2007, and the Veteran filed 
a Substantive Appeal (VA Form 9) in July 2007, perfecting his 
appeal on the higher rating issue.  Following additional 
development the RO issued a Supplemental Statement of the Case 
(SSOC) wherein it increased the rating for the Veteran's 
bilateral hearing loss to 10 percent, effective from March 24, 
2006, the entirety of the period on appeal.  However, as this 
increase does not constitute a full grant of all benefits 
possible, and as the Veteran has not withdrawn his claim on this 
issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

In October 2010 the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record and has been associated with the claim 
file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the Veteran's most recent VA examination in February 2010 
he reported that he was receiving benefits from the Social 
Security Administration (SSA) based, inter alia, on his hearing 
loss disability.  The claims file does not reflect that efforts 
have been made to obtain SSA records.  Accordingly, efforts to 
obtain SSA records are required pursuant to 38 C.F.R. 
§ 3.159(c)(2)(2010).  See also Baker v. West, 11 Vet. App. 163, 
139 (1998) (VA's duty to assist includes obtaining SSA records 
when the veteran reports receiving SSA disability benefits, as 
such records may contain relevant evidence). 

VA outpatient treatment reports are current through September 
2009.  Any additional pertinent VA medical records need to be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992)(VA is 
held to have constructive notice of documents generated by VA, 
even if the documents have not been made part of the record in a 
claim for benefits).  

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration should 
be contacted, and all Social Security 
Administration records associated with the 
grant of disability benefits to the Veteran 
should be requested.  All records obtained 
pursuant to this request must be included in 
the Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  The RO/AMC should obtain updated VA 
treatment records as well as take any 
appropriate action to obtain pertinent 
treatment records from any other providers 
who may have evaluated the disability at 
issue in this remand.  If the Veteran 
indicates that he has received any treatment 
or evaluations, the RO/AMC should obtain and 
associate those records with the claims file.

3.  When the requested development has been 
completed the case should again be reviewed 
by the RO/AMC, to include consideration of 
any additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental statement of the case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


